Citation Nr: 1642616	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  10-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than August 1, 2009 for apportionment of the Veteran's benefits to his spouse, to include whether the Veteran had standing to file a notice of disagreement with the September 2009 rating decision as to whether an effective date earlier than August 1, 2009 was warranted for apportionment of benefits to his spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to April 1962.  His spouse is the beneficiary of an apportionment of compensation deriving from disability compensation benefits awarded to the Veteran from the Department of Veterans Affairs.  The Veteran's spouse is not represented.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the VA Regional Office (RO) in St. Louis, Missouri.  

In his May 2010 VA Form 9 substantive appeal, the Veteran requested a hearing before the Board.  In June 2010, the RO received a statement in which the Veteran indicated that he wanted to withdraw that request and have a hearing before a Decision Review Officer (DRO).  In an April 2012 letter, the RO informed the Veteran that the requested DRO hearing had been scheduled on a date in May 2012.  Annotated on a copy of that letter found in the claims file is that the Veteran failed to report for the hearing and, according to the Veteran, was still incarcerated.  Given these facts, in particular that the Veteran did not request that the RO reschedule the hearing or that the some other hearing option be considered based on his incarceration, the Board concludes that he has withdrawn all hearing requests and it may proceed to address his appeal to the extent of remanding the matter for additional action on the part of the agency of original jurisdiction.  

The appeal was remanded in September 2012 and again in February 2013.  


FINDINGS OF FACT

1.  The Veteran was incarcerated following conviction of a felony from November 1999 to March 2014.  

2.  In a February 2004 rating decision, the Veteran was granted service connection for a left elbow disability, rated 10 percent disabling, effective in June 2002.

3.  The Veteran was informed, in March 2004, that he would be receiving only one-half of his benefits, but that his dependents may be entitled to withheld benefits; he was asked to provide information regarding his dependents.

4.  In a March 2004 statement, the Veteran identified his wife, B, as his dependent and stated that he wished for her to receive his withheld compensation.  

5.  In April 2004, the RO sent a letter to B, at the address provided by the Veteran in March 2004, informing her of her right to file an apportionment claim, and of the information she must provide.  

6.  The Veteran's wife, B, did not respond to the April 2004 letter or otherwise indicate an intent to file an apportionment claim until July 2009.  

7.  An apportionment was granted in September 2009, effective August 1, 2009.  

8.  The Veteran appealed the effective date of the grant of apportionment.

9.  The Veteran did not have a personal stake in the outcome of the appeal as to the effective date of the grant of apportionment to B, nor was he adversely affected by any decision the apportionment.  


CONCLUSION OF LAW

The Veteran did not have standing to file a notice of disagreement and appeal with the September 2009 rating decision as to whether an effective date earlier than August 1, 2009, was warranted for apportionment of benefits to his spouse.  38 U.S.C.A. §§ 5313, 7105 (West 2014); 38 C.F.R. § 3.665 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has specific obligations to notify and assist claimants imposed by statute. 38 U.S.C.A. §§ 5103, 5103A (West 2014); see 38 C.F.R. § 3.159 (2015). In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  Hence, the duties to notify and assist are not applicable to the claim.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Likewise, the VA's duty notify and assist does not apply to decisions regarding how benefits are to be distributed.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Inasmuch as claims involving apportionments involve a decision with respect to how benefits are distributed, the provisions of the VA's duty notify and assist are inapplicable.

Claims for apportionment are considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  The law includes special requirements for such claims.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 19.100, 19.101, 19.102 (2015).  Contested claim procedures were followed pursuant to the September 2012 Board remand.  Pursuant to the February 2013 Board remand, the AOJ developed and adjudicated the matter of the Veteran's standing to pursue the appeal, and a supplemental statement of the case was provided in October 2015.  There was substantial compliance with both prior remand development orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

When the case was before the Board in 2013, the Board found that the appeal raised a threshold matter of whether the Veteran, who is the Appellant in this case, has standing to pursue the appeal.  The appeal was remanded in February 2013 for development of that threshold issue.  

"Standing" is the right to initiate a legal action.  The matter of standing is a jurisdictional requirement.  As applied to veterans' law, the United States Court of Appeals for Veterans Claims (Court) has held that "in order for an appellant to have standing, that individual must demonstrate that he or she has been injured . . . and has a 'personal stake in the outcome of the controversy.'"  Redding v. West, 13 Vet. App. 512, 514 (2000) (quoting Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 7 L.Ed.2d 663 (1962)).  

Here, the Veteran does not have a personal stake in the outcome of the appeal.  The claim involved an apportionment of benefits to his wife during his incarceration.  As a result of his incarceration, the Veteran himself was only entitled to receive compensation at one-half of the 10 percent rate beginning the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1)(B); 38 C.F.R. § 3.665(a), (d)(2).  All or part of the compensation not paid to the Veteran, due to his incarceration, may "as appropriate in an individual case" be apportioned to qualifying dependents.  38 U.S.C.A. § 5313(b)(1); see 38 C.F.R. § 3.665(e).  Notably, under no circumstances could these benefits be paid to the incarcerated Veteran.  In such cases, the Court has held that because the Veteran was not entitled to receive more than his reduced benefits, he was not adversely affected by any decision to deny or grant apportionment, and, therefore, lacked standing to pursue an appeal of an apportionment decision.  See, e.g., Ferenc v. Nicholson, 20 Vet. App. 58, 64 (2006) (incarcerated Veteran lacked standing to appeal grant of apportionment to wife); Belton v. Principi, 17 Vet. App. 209 (2003) (incarcerated Veteran lacked standing to appeal termination of apportionment to his dependent mother).    

The Veteran states that he does have a personal stake in the outcome, because he has a moral and legal obligation to support his wife.  However, in the above-cited apportionment cases, the legal requirements for a dependency were met, but the Court still held that the Veteran did not have a personal stake in the decision.  In Belton, the Court denied the Veteran's standing in a case involving termination of an apportionment of his withheld benefits to his dependent mother because he did not have a personal stake in the outcome of that decision.  Belton, at 211.  In Ferenc, the Court held that once the reduction of his benefits, due to incarceration, had been authorized, the Veteran no longer had a personal stake in the apportioned payments, and, therefore, did not have standing to challenge the apportionment to his wife.  Ferenc, at 64.  Likewise, in this case, the Veteran did not have a personal stake in the apportionment decision, nor was he adversely affected by any apportionment decision; accordingly, he lacks standing to appeal a decision as to apportionment for the period during his incarceration.

In a statement received in October 2015, the Veteran's wife, B, asserted that she had never received correspondence from the VA, until October 2015, that stated her response was necessary.  She stated that she felt that the Veteran was the most knowledgeable and capable person to represent her interests in the appeal.  VA law stipulates that a notice of disagreement and appeal may be filed by "the claimant, the claimant's legal guardian, or such accredited representative, attorney, or authorized agent as may be selected by the claimant or guardian."  38 U.S.C.A. § 7105(b)(2) (West 2014).  The Veteran is not a VA authorized representative.  In particular, he was not acting in the capacity of an authorized representative at the time of the notice of disagreement and substantive appeal.  However, he may provide statements on her behalf, and all of the Veteran's statements have been considered, to the extent pertinent, in all aspects of this decision.  

It is true that the matter of the Veteran's standing was not raised in the initial development of the appeal.  Standing is a jurisdictional requirement, and cannot be waived.  That said, the claim was fully developed on the merits, and the Board will include a discussion of the merits of the claim in this decision.  In this regard, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  

The Veteran was incarcerated due to conviction of a felony for the period from November 1999 to August 2014.  In June 2002, he filed a claim for service connection for a left elbow condition.  Service connection for residuals of dislocation of the left elbow was granted in a February 2004 rating decision, and a 10 percent rating was assigned, effective June 28, 2002, the date his claim was received.  As a result of his incarceration, however, he was only entitled to receive compensation at one-half of the 10 percent rate beginning the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1)(B); 38 C.F.R. § 3.665(a), (d)(2).  

The March 2004 written notice of the decision granting service connection also informed the Veteran that half of his payment was being withheld, and that, as a result, his dependents may be entitled to the withheld portion.  He was told that before the withheld amount could be paid, he must send information concerning his dependents and their income and expenses.  He was told that VA would make a decision "based on whatever evidence we have received from your dependent."  

In a statement received March 17, 2004, the Veteran identified his spouse, B, as his sole dependent, and stated that he wanted her to receive the withheld payments.  In response, the RO sent a letter to B at the address provided in the March 17, 2004, correspondence.  In this letter, dated April 22, 2004, the RO informed B that if she wished to receive any of the Veteran's benefits, she must submit an apportionment request.  She was also told she needed to provide information concerning her income and expenses.  No response was received from B.  

In April 2009, the Veteran wrote to VA that his wife, B, should be receiving an apportionment of his benefits.  In July 2009, an apportionment claim was received from B, and in September 2009, she was granted an apportionment of the Veteran's benefits, with payment commencing effective August 1, 2009.  Notice of this decision was sent to both the Veteran and B.  In October 2009, the Veteran filed a notice of disagreement with the effective date of the apportionment.  The appeal was denied on the basis that the claim in 2004 was not filed by B, and that she first filed an apportionment claim in July 2009.  

Authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  Specifically, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2015); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Thus, although B was entitled to receive an apportionment of the Veteran's compensation, she did not file a claim until several years later, in July 2009.  

All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse and/or other specified dependents, on the basis of individual need.  38 C.F.R. § 3.665(e).  In determining individual need consideration shall be given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  Id.  Thus, apportionment to an incarcerated Veteran's dependents is not automatic; need must be considered as well, based on information concerning income and expenses.  

Moreover, such an apportionment is effective the date of reduction of payments made to the incarcerated person (subject to payments to the incarcerated person over the same period) [here, the effective date of service connection, because the Veteran was incarcerated before service connection was granted], if (1) a claim or intent to file a claim as set forth in § 3.155(b) is received within 1 year after notice to the incarcerated person, and any necessary evidence is received within 1 year from the date of request by the Department of Veterans Affairs; otherwise, payments may not be made for any period prior to the date of receipt of a new claim or intent to file a claim as set forth in § 3.155(b).  38 C.F.R. § 3.665(f).  

Thus, both an intent to file a claim and the evidence requested by VA must be received within the specified time limits for the effective date to be based on the initial grant of service connection.  Moreover, the claim, or intent to file a claim, must be filed by the "claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of claimant who is not of full age or capacity."  38 C.F.R. § 3.155(b).  There is no indication that B was not of full age or capacity, and the Veteran was not her authorized representative or a Member of Congress.  As such, he could not file a claim on her behalf.

The Veteran states that his wife, B, said that she never received the April 2004 letter from VA.  He asserts that the April 2004 letter was sent to an address over two years after the Veteran had provided it in 2002.  He explained that she had relocated several times between 2002 and 2004.  

However, the evidence shows that the address for B was provided in March 2004, only one month before the letter was sent from VA to B at that address in April 2004.  Concerning allegations of nonreceipt of mail, an assertion by the claimant, alone, does not rebut the legal presumption of regularity.  See, e.g., Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001); Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007); Jones v. West, 12 Vet. App. 98, 102 (1998).  There is no evidence to corroborate the assertion, such as the mail having been returned as undeliverable.  Moreover, "notice" means written notice sent to a claimant at his/her latest address of record.  38 C.F.R. § 3.1(q).  The notice was sent to the latest address of record, which had been provided only one month earlier.  Thus, legally, notice was provided to B in the April 2004 letter.

The Veteran also states that he did not receive any notice from VA that B's claim had not been received.  However, VA is under no obligation to inform the Veteran that his dependent did not file an apportionment claim.  VA took the necessary action of informing B that she could request an apportionment of the Veteran's compensation while he was incarcerated, and she was provided with the forms and instructions concerning what was required of her.  It was not until approximately 5 years later that the Veteran apparently became aware that she was not receiving the apportioned benefits.  

The Veteran has drawn attention to the March 2004 letter to him, which contains very little indication that it was B who must file a claim.  However, the letter to B informed her of the actions she needed to take.  Moreover, neither the Veteran nor B communicated with VA regarding an apportionment during the intervening 5 years, and neither of them provided any of the requested information, including an application or information regarding B's income and expenses.  Even if the Veteran's March 2004 statement could be considered as an informal claim, it would have to also be considered to have been abandoned by the failure to respond, within a year, to VA's request for additional information regarding B's income and expenses.  See 38 C.F.R. § 3.158.  In this regard, as indicated above, an apportionment is not automatic, but also requires financial circumstances indicating some degree of need on the part of the apportionee.  

In sum, although the Veteran lacks standing to pursue this appeal, when considered on the merits, the Veteran's appeal would also fail because of absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  There is no legal basis for an earlier effective date of the apportioned benefits.


ORDER

Entitlement to an effective date earlier than August 1, 2009 for apportionment of the Veteran's benefits to his spouse, to include whether the Veteran had standing to file a notice of disagreement with the September 2009 rating decision as to whether an effective date earlier than August 1, 2009 was warranted for apportionment of benefits to his spouse, is denied. 





______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


